Title: From John Adams to Boston Patriot, 20 December 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, 20, Dec. 1809.
				
				AMSTERDAM, June 5, 1781, wrote to congress. “The deputies of Middleburg in the assembly of the states of the province of Zealand, on the 14th of May, consented to the petition, for granting larger bounties to those who shall engage in the service of the republic by sea. This advice has been given in this manner.The gentlemen, the deputies of Middleburg, have said, that they were authorized by the gentlemen their principals, to conform themselves to the report in question in all its parts. They are farther specially instructed and ordered (renewing the advice of their city, communicated with their consent to the two states of war, of the ninth of last month) to represent upon this occasion in the name of the gentlemen their principals, and to insist strongly, that without delay, it should be deliberated by a committee concerning the measures the most prompt and the most efficacious to be taken by this Province, to direct things in course in the generality; in such manner that, in the critical and disastrous situation in which the republic is, we should apply our attention conjointly, with redoubled zeal, activity and wisdom, in defence of the territory, commerce and possessions of the republic; that we finally awake out of that unexpected inaction, in which, as is too apparent, the republic is still found, the causes of which cannot and ought not, in any degree to be attributed to this Province: or that, at least, without delay, and without reserve the true reasons of this dangerous and disgraceful situation should be communicated to the lords the states of Zealand, from whom nothing which concerns the union ought to be concealed; to the end that in course, they may deliberate sincerely with the other confederates, upon the means of deliverance and of precaution the most prompt and the most convenient for the common advantage, safety and preservation.The lords the states of Zealand have also represented to their high mightinesses the propriety of establishing batteries upon the coast of Flanders, upon the places the most exposed, and to provide them with cannon and necessary stores, that they may be able to act with the armed vessels stationed upon the river against any enterprizes which may be attempted by enemies’ vessels.On the 23d of last month, their noble and grand mightinesses deliberated upon the proposition of the counsellor pensionary made on the 18th of the same month, in the name of the gentlemen the counsellors committees; to wit, that it having been resolved, by a resolution of their noble and grand mightinesses of the 16th of January, to negotiate a sum of eight millions at two and a half per cent. interest, this negotiation had had so happy a success, that it was almost filled up, as the treasury general and the other treasuries of the quarter of the south of this Province have received 7,046,650 florins, and those of the quarter of the north 578,800 florins.That the counsellor pensionary, seeing that the present situation of affairs requires in all respects, that the treasury of the state should be provided of a larger quantity of money, has proposed to the consideration of their noble and grand mightinesses whether they did not judge it convenient to augment the negotiation in question by four other millions, and consequently to extend it to twelve millions, upon the same footing and with the same interest as determined by their resolution of the 16th of January last.Upon which it was thought fit and resolved to consent to the negotiation of these eight millions and to increase it with four others, so as to make twelve millions upon the same footing.The prince has made a tour to the Brilla, Helvoetsluys, Goerce and Williamstadt, where he has received the troops and vessels of war and returned to the Hague on the third of this month.I send to congress an account of these faint feeble symptoms of life because there is no appearance of any, more vigorous. I am told that this vis inertiæ, is profound policy. If it is policy at all, it is so profound as to be perfectly incomprehensible. However, their property and dominion, their honor and dignity, their sovereignty and independence are their own, and if they choose to throw them all away, for aught I know they have a right to do it, There is one comfort, if other nations have nothing to hope they have nothing to fear from such policy.”Amsterdam, June 7, 1781, wrote Monsieur Berenger, secretary of the French embassy at the Hague. “Captain Isaac Cazneau, of Boston, lately arrived here from Norway, in his passage on board a Danish vessel, unfortunately fell in with an English privateer belonging to Hull, called the Flying Fish, who took away his mate, who was his brother, and a negro boy of about fifteen yean of age named Pompey. The Flying Fish left the mate in prison in Hull, but kept the boy on board. The privateer is lately taken by a French privateer, the Sans Peur, and carried into Helvoetsluis with the negro on board who is a native of North America and a freeman. Captain Cazneau is very anxious to obtain for him his liberty.—I have the honor to beg your interposition in this business, in the absence of his excellency the duke de la Vauguion, that if it can be done with propriety the boy may be discharged. It is the constant practice in France to set Americans at liberty, who have been captured in like manner. Capt. Cazneau is a gentleman of good character and well known; so that his testimony I suppose would be sufficient to prove the facts; but other witnesses are here if they were necessary.”Amsterdam, June 8, 1781, wrote to Mr. Berenger, secretary of the French embassy at the Hague. “I have received the letter, you did me the honor to write me on the fifth of this month, informing me that you have received a letter from the compte de Vergennes, by which his excellency directs you to inform me, that the interests of the U. States require my presence at Paris, and that he should desire I should go there, as soon as my affairs in Holland will permit me.I should be extremely obliged to you, sir, if you would confide to me the nature of the business that requires me at Paris; that I might be able to form some judgment whether it is of so much importance, and so pressing as to make it necessary for me to go forthwith.His excellency Dr. Franklin and colonel Laurens have arranged affairs in such a manner, that the accounts of the Indian are to be produced to me, and I am to draw bills to discharge them; so that it would retard the departure of that interesting vessel, if I were to go now; and it is of some importance to the public, that I should complete my despatches to go to congress by her. I am also unfortunately involved in a good deal of business in accepting and discharging bills of exchange, a course of business which would be put into some confusion, if I were to go immediately; and the general affairs of congress in this republic, might suffer somewhat by my absence.—But notwithstanding all, if I were informed that it is any thing respecting a general pacification, or an invitation of this republic to accede to the alliance between France and the United States, or any other affair of sufficient weight to justify my quitting this post immediately, I would do it. Otherwise it would, as I humbly conceive, be more for the public interest that I should wait until some of the business that lies upon me here is despatched and the rest put into a better order. Let me beg the favor of your sentiments, sir. Whenever I go I must beg the favor of you to furnish me with a passport.”Amsterdam, June 11, 1781, wrote to congress. “The following petition, is too curious in itself, and engages the attention of the public at this time, too much to be omitted.To the gentlemen, the Burgomasters, Sheriffs, and Counsellors of the city of Antwerp.The inhabitants of the city of Antwerp in general, and those who are there concerned in commerce in particular, should think that they injured their own interests, if they neglected, at a time when all Europe talks of the advantages which the opening the Scheld would produce, to address themselves to you, gentlemen, to make known their desire that you would please to take the necessary measures for this purpose, while all nations fix their attention at present upon the liberty of navigation, shall we be the only people, who, although having a greater interest in it than others, should remain quiet, and suffer to pass away unimproved the moment which appears to be now arrived, to deliver ourselves from the yoke which the republic of Holland imposed upon us, in the days of their first celebration? No! It is time that we awake! From the treaty of Munster this city and its commerce are fallen into a great decay; but we have still in our hands the means to revive them; because the inhabitants have ever continued to have an indirect portion in commerce. It was they, who, after the suppression of the company of Ostend, have assisted in the establishment of the East India companies of Sweden and Denmark; and it would not be difficult to prove, that projects of all sorts have taken place in their speculations. What could they not do, therefore, when it shall be for them to make a direct and unrestrained unconfined commerce. The simple hope, which they have of it causes among them, a revival of the spirit of commerce.When we compare the situation of the cities of Amsterdam and Antwerp, we find that that of the latter has many advantages over the former. The commerce of corn, which makes of Holland the factory of Europe, and all the trade of the north offer themselves to the city of Antwerp; we should soon find there, magazines provided with every thing necessary to extend commerce, and equal that of Amsterdam. This commerce alone would be sufficient to make the city of Antwerp flourish and
cause a revival of the bright days which preceded the peace of Munster.But what afflicts us, gentlemen, is, that there are persons who would divide the interests of provinces, and give birth to a rivalry, between the ports of Ostend and Antwerp; as if one port the more would be too much for the states of his majesty, the emperor. If this could be a question, no man could doubt that the city of Antwerp is much better situated to make an extensive trade than the city of Ostend. Experience alone is sufficient to demonstrate it. The commerce which Antwerp has made heretofore, came there naturally, of itself, although it had been formerly at Bruges, because the port of Antwerp was better, and in all respects more advantageous. But these cities have nothing in common; and if the Scheld was open, Ostend would not suffer any damage from it. We have the advantage, to have in our sovereign, a prince, whose whole application tends to render his subjects happy: nothing can contribute more to their prosperity than commerce: the fine arts, which have supported themselves at Antwerp, in spite of the decay of commerce for near one hundred and forty years, would acquire here, a new degree of perfection and lustre.We hope, gentlemen, that your care and zeal for every thing which can contribute to the prosperity of a city, which you have already lately delivered from beggary, will make you discover with particular satisfaction, new means of procuring labor for the poor and needy, diminish thereby the expence of their maintenance, without reckoning all the other advantages, and especially the augmentation of our population, which would be the result of your demands.”This petition discloses objects of so much weight in those scales in which the political and commercial interests of the nations of Europe are now balancing, that it is worth while to transmit to congress some observations which have been made upon it, which perhaps will lay open the whole subject with all its connections. They were written in French by Mr. Cerisier.It is to have a false idea of things to think and to say, that Holland and Zealand taking an unjust advantage of their victories and of the weakness of their enemies, have dictated with arms in their hands, the outrageous and despotic conditions of holding their ports shut up. We have only to cast our eyes upon the geographical situation of Antwerp; we have only to recollect the first events of the Belgic revolution to acknowledge their error. The city of Antwerp for a long time made a part of the Belgic confederation: she entered into the union of Utrecht, as she had entered into the pacification of Gand; she was even for several years the centre of the new republic; it was not until 1585, that she fell back under the yoke of the Spaniards. But the duke of Parma in retaking Antwerp, could not equally make himself master of all the forts situated below that city, towards the mouth or outlet of the Scheld.—The confederates continued masters of these, and even retook some places which had been taken from them in the course of the war. Thus they remained masters of the lower navigation of this river, an advantage which they caused to be confirmed to them in the treaty of peace. In casting our eyes on the other hand, on the memorable siege of Antwerp, it is to this city, that it is necessary to impute the misfortune of having an useless port; since by a more vigorous and wife defence, she would have remained in the union with all the advantages resulting from it.Zealand and the city of Amsterdam, have always held the slavery of the port of Antwerp, of much importance. But it is very far from being true, that this city, by recovering the liberty of her navigation, would be able to draw away any considerable part of their commerce. The maritime places of the United Provinces have had for several ages, and many years before the revolution, a great navigation and a flourishing commerce. This has been demonstrated by modern authors. See the Tableau de l’Histoire des Provinces Unies and La Richesse de La Hollande. It is an error then to believe, that they were raised upon the ruins of Gand, Bruges and Antwerp. Although we cannot deny that they have received some augmentation from them.—But it is England which has drawn the greatest advantages from them. The cause is evident. It is, that the same troubles which chased commerce from these cities, agitated at the same time Holland, Zealand and Friesland, and the neighboring provinces. The factions of the Houcks and the Cabeliaux, the Schieringers and the Vetkopers, the Licktembergs and the Gunterlings, the Hekeren and the Bronkhorst, have nearly all at once, for many years, torn almost the whole country, which forms at this day the republic of the United Provinces, in the times when Flanders was a prey to the most violent intestine dissentions; when Gand and Bruges held the emperor Maximilian in prison; and when the chastisement inflicted on these two cities drove out the industry which enriched them. The United Provinces were the centre of the rebellion, (as it was called) and the theatre of the most afflicting calamities, when the cruelties of the Spaniards chased commerce from the city of Antwerp. The most violent causes, in fact, are necessary to drive commerce from a country where she has fixed her residence. The powerful houses of commerce, the immense funds necessary to carry it on, the credit, the industry, do not transplant themselves easily from one country to another.We ought not to impute to slavery, the fall of the commerce of the Austrian low countries. We must descend to that epocha when the fiscal and religious despotism of Spain, carried into the low countries, the yoke of civil servitude, and the flames of the Inquisition. Commerce cannot harmonize with slavery, with the tyrannical execution of imposts, with persecutors, or with hangmen. It was principally to London, that industry and the merchants of Louvain, Gand, Bruges and Antwerp fled. Although Holland and Zealand, were at the same time a prey to similar misfortunes, and even still more terrible; they found themselves in a condition to raise a powerful marine, to beat their ancient masters, and to seize upon their spoils in the Indies. It was upon their courage, upon their navigation, upon their establishments in the Indies, and not upon the mouth of the Scheld, that they laid the foundation of a commerce, the richest & most extensive, that ever was.If all the low countries had remained attached to the confederation, they would all have partaken of the riches, the industry, the power and grandeur of the United Provinces. The Austrian low countries were not able to recover their brilliant commerce, because they had lost it. To repair this loss, it would have been necessary that Holland and England, filled with their manufactures, should have had the complaisance to send them back, all these manufacturers with their riches, their workmen, and their raw materials. It was only Louis the fourteenth, who could in this respect, take Philip the second for a model. If the Flemish and the Brabantians should have again a source of raw materials and of workmen, would it be easy to recall industry and naturalize it there, after so long an exile? The little progress of commerce in those countries, has many other causes, beside the subjugation of one of their brooks. It is necessary to look for them in the multitude and enormity of the duties imposed upon merchandizes which enter or go out of the Austrian dominion; duties which are repeated from one province and even from one city to another; it is necessary to look for them in the tyrannical and insolent inquisition of officers, with whom the frontiers are covered, in the fiscal and iniquitous subjection to which, packages and travellers are exposed; the former to a search which exposes the goods to be spoiled, and the other to an indecent and odious inspection. They have forced women to strip themselves even to their shifts, to discover, with a scandalous avidity, effects subject to their odious taxes.A part of the commerce of Germany, and several provinces of France with Holland, would have no other market than the low countries, if the imposts and the collection of them were not tyrannic. The merchants of St. Quentin, of Rheims, of Paris, will all tell you that the lawns, wines and modes which they send into the countries situated upon the Baltic, would be embarked at Ostend without those armies of inquisitors, like highwaymen, who drive away by a perpetual restraint, commerce the friend of liberty. Add to this the delays and the dearness of land carriage, interrupted with barriers in the countries where there are no canals. All these obstacles not only hurt the commerce of transportation, but also that of importation and exportation. The foreigner, finding so many difficulties in spreading his superfluities in these countries, is the less capable of taking off theirs.Moreover, how many ameliorations are to be made in the natural resources of that country? Before they allow themselves in uncertain speculations abroad, they should carry to the highest point, industry at home. There are even reformations which are very difficult, and without which these countries will never hold the balance against countries, in which the quantity, the celibacy, the riches and laziness of the clergy do not devour the labor of the people. Is the slavery of the Scheld then, the cause that Louvain is peopled only with students and professors? Malines filled with attorneys and judges? That Mons, Tournay, Ypres, Gand and Bruges, are no longer more than carcasses? If there were a means of reviving these cities, would it not be by the enlargement and the safety of the port of Ostend?Even if the ports of Ostend, of Nieuport and of Antwerp offered roads free, safe and commodious, would business fly to them for refuge, and abandon the ports of Hamboro’ Dantzick, Amsterdam, Rotterdam, Middlebourg, Dunkirk, Rouen, Nantz, Rochelle, Bourdeaux, the Elbe, the Soane, the Seine, the Loire, the Garonne, and the ports of the three kingdoms of Great Britain, where it enjoys all the advantages and facilities, which it can desire? The English themselves who dazzle at this day, the Austrian low countries with the hope of a free and flourishing commerce, would not they be the first to oppose this revolution, if it had any appearance of success? It is their jealousy of the prosperity of Amsterdam, which makes them clamor against the subjection of the Scheld:
but they would clamor much louder, if the liberty of the Scheld should restore to the low countries the hope of recovering their ancient commerce. All states seek with emulation to augment the national industry. Russia and even other northern states, are making efforts and sacrifices to procure themselves manufacturers.All countries, even Spain and Portugal, begin to perceive that these things are more useful than Auto-de-Fès. The Austrian low countries have them also; but could they augment them, at the expense of other countries, especially at a time when so many states pique themselves in having a warlike marine to maintain their commerce, and their national industry?But it will be said, is it not manifest that the navigation of Antwerp being opened, commerce by reascending the river, would diffuse her benign influence throughout all the extent of an agreeable and fertile territory, full of canals and great roads, &c.?—I answer again, why would not the ports of Bruges, Gand, Ostend and Nieuport, produce the same effect? It is even apparent that these ports would lose, by the new outlet of Antwerp, the little commerce which remains to them. In that case, Brabant would only raise itself on the ruins, or at least at the expense of Flanders. The liberty of this river, would enrich, perhaps, the interior of the country: but it would certainly impoverish the coasts of the sea.—They say it is unjust to hold the Scheld shut up: but would it not on the contrary, be the height of injustice to open again a navigation assured to the Hollanders by the natural consequences of a revolution universally ratified, and by a long possession? What man, what state, would be authorised to appropriate a thing to itself, because it was for his convenience? This rule, it is true, has in our days, effected the dismemberment of Poland, the invasion of Silesia, and the present war of England against Holland. But in taking away the property of the Dutch, with what right can they complain of the violence of Prussia?It will be said that the restraint of a river, dug by nature for the use of the inhabitants who live upon its banks, is contrary to natural right, against which no prescription ever runs. But do not the turnpikes or toll stops with which these rivers are thick sett, contravene also the rights of nature?—The house of my neighbor intercepts the sight of which I have great occasion; have I the right for this reason to pull it down?In one word, the mouth of the Scheld is in the territory of the United Provinces: the republic, according to received principles, may interdict the navigation of it to foreigners, as well as to its own subjects. She excludes only the former, because she finds her advantage in it; as the English find their’s in their famous act of navigation, much more tyrannical than the subjection of the Scheld.The Belgians will say, the waters of this river wash and fertilize our country, in passing through it: but have not the French a better right still to the same navigation, because this river takes its rise in France? The Swiss would have a good grace, to wish to arrogate to themselves the free navigation of the whole course of the Rhone, the Po, the Danube and the Rhine, because these rivers flow from the mountains of Helvetia.The subjection of the Scheld was ratified in 1648, in the famous treaty of Westphalia, or of Munster, whereof all the powers of Europe are warrantys, and which still passes for the basis of the political system of Europe, and for a fundamental law of the empire of Germany. We have seen in 1788, the emperor himself obliged to renounce a succession, supported upon authentic titles; because the powers, warrantys of the peace of Westphalia, sustained that this succession was contrary to that treaty. And yet it is wished, that in full peace, without title, without pretence, the emperor should wrest from the Dutch a property, the fruits of which will never indemnify them for the sacrifices they have made for his house.They would have the emperor an ambitious prince rolling the vastest projects in his head. But with what eye will the other powers view an usurpation, which they ought to seek to prevent, by all the motives of honor and of interest? even although it should be from the ambitious idea of acting their part in the affairs of Europe? How! Shall the emperor expose himself in the present moment to spread the flames of a general war in Europe, and to lose the low countries, which would be from that moment surrounded by inimical powers? For what? To procure to the inhabitants of Antwerp, the facility of conducting a few ships into the German ocean.Holland is in the last degree of weakness, embarrassment and disunion. She has fear. Oh yes. But the king of Prussia; but the electors of Saxony and Palestine; but the king of France would have fears also: fear would unite them: and when one has a great deal, one begins to have less fear.That which would make of Antwerp a new Sidon, or a new Carthage; which would render this city the rival of Bourdeaux, of Rouen, of Amsterdam and of London, would be infinitely prejudicial to the French and the Russians. Either this business would be a part detached from that of the ports of the channel and of the Baltic sea; and in that case France and Russia would not consent to build up a place of commerce, which would flourish at their expense: they would oppose the opening of a port which would draw away the inhabitants from those which they are laboring to make flourish; or this business would be composed of branches torn from that which is done at the Texel, upon the Maese and the Thames: and in that case they will refuse their consent to this transplantation. If it is necessary that the commerce of the Dutch and the English should fall, Russia and France will choose to take advantage of its decay, to transplant it into their harbors.These luminous observations are of some value at this day, because although the state of Europe is totally changed since the time when they were, and the treaty of Munster is annihilated, and not one power remains to claim the benefit of its stipulations but England; nevertheless they disclose the real object of this obstinate war of seven years. The Austrian Netherlands are now incorporated with France. Holland is in alliance with her. The emperor is disabled. Russia is not interested in the slavery of the Scheld. Holland will no longer oppose the liberty of that river. England has taken the Walcheren to command its mouth. If that island was a Gibraltar, they might keep it. The war may continue long enough to make another thirty years war: but that must be terminated by another congress of all Europe at Munster, or some other place. If I had ever so clear an opinion of my own relative to the present state and future course of things, I should not dare to publish it.—Whenever the general congress meet, a new code must be established for the ocean: for the established rights of nations at sea are given to the winds, as the treaty of Westphalia is torn and scattered like the Sibil’s leaves.
				
					John Adams.
				
				
			